Citation Nr: 1727559	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to October 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board also notes the Veteran was scheduled for a Board hearing at the Cleveland RO in October 2010 and again in May 2017.  She failed to report for the scheduled hearings without explanation, and has not requested a new hearing.  Though both letters notifying the Veteran of her hearings were returned as undeliverable, neither the Veteran nor her representative have advised VA of a change in the Veteran's address.  In this respect, VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Her hearing request is, therefore, deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page.


REMAND

Initially, the Board notes the Veteran asserted she was exposed to both personally traumatic events and sexual harassment while on active duty.  The Board also notes that 38 C.F.R. § 3.304(f)(5) calls for special notification and development for claims involving personal assault.  The Board observes that specific procedures for developing such claims have been established and to date, the Veteran has not been provided all required notice.  On remand, this must be accomplished.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

A review of the Veteran's outpatient treatment notes from the Dayton VAMC indicates she has been treated for several acquired psychiatric disorders.  Such disorders include bipolar disorder, adjustment disorder with anxiety, major depression, and PTSD.  Additionally, the Veteran's outpatient treatment records also show she has reported in-service exposure to dead bodies as a hospital corpsman in a surgical unit, as well as exposure to sexual innuendo by certain male peers she worked with.  She has also asserted these experiences in service caused her current psychiatric disorders.  The Board finds an examination and medical opinion is necessary to address this matter following the above-noted notification and development to further corroborate the Veteran's competent reports.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED for the following actions: 

1.  Provide all required notice for the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, as due to a personal trauma or sexual harassment, and undertake any other indicated development in accordance with 38 C.F.R. § 3.304(f)(5).

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issue on appeal, to specifically include all treatment records related to the claimed disability from the Dayton VAMC and Middletown VA Outpatient Clinic.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to military sexual harassment or personal trauma during active service should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, to specifically include bipolar disorder, adjustment disorder with anxiety, and major depression, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning her exposure to sexually provocative innuendo and deceased bodies in service. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then undertake any other indicated development. 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




